Exhibit 10.1

 

 

Silicon Image, Inc.

Notice of Grant of Stock Options

1060 E. Arques Ave.

 

Sunnyvale, CA 94086

 

 

 

Optionee

Option Number:

«Number»

«Name»

Plan:

1999

 

ID:

«ID»

 

You have been granted an option to buy Silicon Image, Inc. (the “Company”)
Common Stock.  The pertinent details of your stock option grant are outlined
below:

 

Date of Grant:

«Date»

 

 

Total Option Shares:

«Shares»

 

 

Exercise Price Per Share:

«Price»

 

 

First Vest Date:

«M_1st_vest»

 

 

Expiration Date:

Option will expire immediately on termination for cause, 3 months following
termination for any reason except death or disability, but in no event later
than «Expire».
(refer to Section 3 of the Stock Option Agreement)

 

 

Type of Stock Option:

[Incentive Stock Option/Nonqualified Stock Option]

 

Vesting and Exercise Period:

 

Provided that you have continuously provided services to the Company, or any
Parent or Subsidiary (as those terms are defined in the Silicon Image, Inc. 1999
Equity Incentive Plan), this Option shall vest and become exercisable as
follows: [Vesting Schedule to be provided here.]

 

Acceptance:

 

Optionee hereby acknowledges receipt of a copy of the Silicon Image, Inc. 1999
Equity Incentive Plan (the “Plan”), Plan Prospectus and the Stock Option
Agreement (the “Agreement”).  Please refer to the Plan and Plan Prospectus on
our intranet website at: http://woodside/Finance/stock_page.htm. The Agreement
is the contract that fixes the terms of your option, including the purchase
price and period over which your option can be exercised (purchased). Optionee
has read and understands the terms and provisions thereof, and accepts this
Option subject to all terms and conditions of the Plan and the Agreement.
Optionee acknowledges that there may be adverse tax consequences upon exercise
of this Option or disposition of the Shares, and that the Company has advised
Optionee to consult a tax advisor prior to such exercise or disposition.

 

Please sign this Notice of Grant of Stock Options and return it to stock
administration.  Please retain for your files the copy of this notice stapled to
the stock option agreement. You are not obligated to purchase these shares;
stock administration requires that this document be on file prior to purchase of
the shares.

 

_______________________________________

 

 

 

Silicon Image, Inc.

 

 

 

_______________________________________

 

 

 

Print Name and Title

 

 

 

_______________________________________

 

 

 

«Name»

 

 

--------------------------------------------------------------------------------


 

SILICON IMAGE, INC.

 

1999 EQUITY INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

This Stock Option Agreement (this “Agreement”) is made and entered into as of
the Date of Grant set forth in the Notice of Grant of Stock Options (the
“Notice”) by and between Silicon Image, Inc., a Delaware corporation (the
“Company”), and the Optionee.  Capitalized terms not defined herein shall have
the meanings ascribed to them in the Company’s 1999 Equity Incentive Plan (the
“Plan”).

 

1.             Grant of Option.  The Company hereby grants to Optionee an option
(this “Option”) to purchase up to the total number of shares of Common Stock of
the Company set forth in the Notice as Total Option Shares (collectively, the
“Shares”) at the Exercise Price Per Share (the “Exercise Price”) set forth in
the Notice, subject to the terms and conditions of this Agreement and the Plan.

 

2.             Vesting; Exercise Period.

 

2.1              Vesting of Shares.  This Option shall be exercisable as it
vests, unless otherwise indicated in the Notice.  Subject to the terms and
conditions of the Plan and this Agreement, this Option shall vest and become
exercisable pursuant to the vesting schedule specified in the Notice.   This
Option shall cease to vest upon Optionee’s Termination and Optionee shall in no
event be entitled under this Option to purchase a number of shares of the
Company’s Common Stock greater than the “Total Option Shares.”

 

2.2              Vesting of Options.  Shares that are vested pursuant to the
schedule set forth in the Notice are “Vested Shares.”  Shares that are not
vested pursuant to the schedule set forth in the Notice are “Unvested Shares.”

 

2.3              Expiration.  This Option shall expire on the Expiration Date
set forth in the Notice and must be exercised, if at all, on or before the
earlier of the Expiration Date or the date on which this Option is terminated in
accordance with the provisions of Section 3 hereof.

 

3.             Termination.

 

3.1              Termination for Any Reason Except Death, Disability or Cause. 
If Optionee is Terminated for any reason except Optionee’s Death, Disability or
Cause, then this Option, to the extent (and only to the extent) that it is
vested on the Termination Date, may be exercised by Optionee no later than three
(3) months after the Termination Date, but in no event later than the Expiration
Date.

 

3.2              Termination Because of Death or Disability.  If Optionee is
Terminated because of Death or Disability of Optionee (or the Optionee dies
within three (3) months after Termination other than for Disability or Cause),
then this Option, to the extent that it is vested on the Termination Date, may
be exercised by Optionee (or Optionee’s legal

 

--------------------------------------------------------------------------------


 

representative or authorized assignee) no later than twelve (12) months after
the Termination Date, but in no event later than the Expiration Date.

 

3.3              Termination for Cause.  If Optionee is Terminated for Cause,
this Option will expire on the Optionee’s date of Termination.

 

3.4              No Obligation to Employ.  Nothing in the Plan or this Agreement
shall confer on Optionee any right to continue in the employ of, or other
relationship with, the Company or any Parent or Subsidiary of the Company, or
limit in any way the right of the Company or any Parent or Subsidiary of the
Company to terminate Optionee’s employment or other relationship at any time,
with or without Cause.

 

4.             Manner of Exercise.

 

4.1              Stock Option Exercise Agreement.  To exercise this Option,
Optionee (or in the case of exercise after Optionee’s death, Optionee’s legal
representative or authorized assignee) must deliver to the Company an executed
stock option exercise agreement in the form attached hereto as Exhibit A, or in
such other form as may be approved by the Company from time to time (the
“Exercise Agreement”), which shall set forth, inter alia, Optionee’s election to
exercise this Option, the number of shares being purchased, any restrictions
imposed on the shares and any representations, warranties and agreements
regarding Optionee’s investment intent and access to information as may be
required by the Company to comply with applicable securities laws.  If someone
other than Optionee exercises this Option, then such person must submit
documentation reasonably acceptable to the Company that such person has the
right to exercise this Option.

 

4.2              Limitations on Exercise.  This Option may not be exercised
unless such exercise is in compliance with all applicable federal and state
securities laws, as in effect on the date of exercise.  This Option may not be
exercised for less than 100 Shares, unless it is exercised as to all Shares then
exercisable.

 

4.3              Payment.  The Exercise Agreement shall be accompanied by full
payment of the Exercise Price for the Shares being purchased.  Payment may be in
the form of cash (by check), or where permitted by law:

 

(a)        by cancellation of indebtedness of the Company to the Optionee;

 

(b)                       by surrender of shares of the Company’s Common Stock
that either: (1) have been owned by Optionee for more than six (6) months and
have been paid for within the meaning of SEC Rule 144 (and, if such shares were
purchased from the Company by use of a promissory note, such note has been fully
paid with respect to such shares); or (2) were obtained by Optionee in the open
public market; and (3) are clear of all liens, claims, encumbrances or security
interests;

 

(c)        by waiver of compensation due or accrued to Optionee for services
rendered;

 

(d)                       provided that a public market for the Company’s stock
exists:  (1) through a “same day sale” commitment from Optionee and a
broker-dealer that is a member of the National Association of Securities Dealers
(an “NASD Dealer”), whereby Optionee

 

--------------------------------------------------------------------------------


 

irrevocably elects to exercise this Option and to sell a portion of the Shares
so purchased to pay for the Exercise Price and whereby the NASD Dealer
irrevocably commits upon receipt of such Shares to forward the exercise price
directly to the Company; or (2) through a “margin” commitment from Optionee and
an NASD Dealer, whereby Optionee irrevocably elects to exercise this Option and
to pledge the Shares so purchased to the NASD Dealer in a margin account as
security for a loan from the NASD Dealer in the amount of the Exercise Price,
and whereby the NASD Dealer irrevocably commits upon receipt of such Shares to
forward the Exercise Price directly to the Company; or

 

(f)         by any combination of the foregoing.

 

4.4              Tax Withholding.  Prior to the issuance of the Shares upon
exercise of this Option, Optionee must pay or provide for any applicable federal
or state withholding obligations.  If the Committee permits, Optionee may
provide for payment of withholding taxes upon exercise of this Option by
requesting that the Company retain Shares with a Fair Market Value equal to the
minimum amount of taxes required to be withheld.  In such case, the Company
shall issue the net number of Shares to the Optionee by deducting the Shares
retained from the Shares issuable upon exercise.

 

4.5              Issuance of Shares.  Provided that the Exercise Agreement and
payment are in form and substance satisfactory to counsel for the Company, the
Company shall issue the Shares registered in the name of Optionee, Optionee’s
authorized assignee, or Optionee’s legal representative, and shall deliver
certificates representing the Shares.

 

5.             Compliance with Laws and Regulations.  The exercise of this
Option and the issuance and transfer of Shares shall be subject to compliance by
the Company and Optionee with all applicable requirements of federal and state
securities laws and with all applicable requirements of any stock exchange on
which the Company’s Common Stock may be listed at the time of such issuance or
transfer.  Optionee understands that the Company is under no obligation to
register or qualify the Shares with the Securities and Exchange Commission, any
state securities commission or any stock exchange to effect such compliance.

 

6.             Nontransferability of Option.  This Option may not be transferred
in any manner other than under the terms and conditions of the Plan or by will
or by the laws of descent and distribution and may be exercised during the
lifetime of Optionee only by Optionee.  The terms of this Option shall be
binding upon the legal representative or authorized assignee of Optionee.

 

7.             Tax Consequences.  Set forth below is a brief summary as of the
date the Board adopted the Plan of some of the federal tax consequences of
exercise of this Option and disposition of the Shares.  THIS SUMMARY IS
NECESSARILY INCOMPLETE, AND TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. 
OPTIONEE SHOULD CONSULT A TAX ADVISOR BEFORE EXERCISING THIS OPTION OR DISPOSING
OF THE SHARES.

 

7.1              Exercise of Nonqualified Stock Option.  To the extent this
Option does not qualify as an Incentive Stock Option, there may be a regular
federal income tax liability upon the exercise of this Option.  Optionee will be
treated as having received compensation

 

--------------------------------------------------------------------------------


 

(taxable at ordinary income tax rates) equal to the excess, if any, of the fair
market value of the Shares on the date of exercise over the Exercise Price.  The
Company may be required to withhold from Optionee’s compensation or collect from
Optionee and pay to the applicable taxing authorities an amount equal to a
percentage of this compensation at the time of exercise.

 

7.2              Disposition of Shares.  The following tax consequences may
apply upon disposition of the Shares.

 

Nonqualified Stock Options.  If the Shares are held for more than twelve (12)
months after the date of the transfer of the Shares pursuant to the exercise of
a Non-Qualified Stock Option, any gain realized on disposition of the Shares
will be treated as a long-term capital gain.

 

8.             Privileges of Stock Ownership.  Optionee shall not have any of
the rights of a stockholder with respect to any Shares until the Shares are
issued to Optionee.

 

9.             Interpretation.  Any dispute regarding the interpretation of this
Agreement shall be submitted by Optionee or the Company to the Compensation
Committee for review.  The resolution of such a dispute by the Committee shall
be final and binding on the Company and Optionee.

 

10.          Entire Agreement.  The Plan is incorporated herein by reference. 
This Agreement, the Notice, the Plan and the Exercise Agreement constitute the
entire agreement and understanding of the parties hereto with respect to the
subject matter hereof and supersede all prior understandings and agreements with
respect to such subject matter.

 

11.          Notices.  Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be in writing and addressed to
the Corporate Secretary of the Company at its principal corporate offices.  Any
notice required to be given or delivered to Optionee shall be in writing and
addressed to Optionee at the address indicated on the Notice or to such other
address as such party may designate in writing from time to time to the
Company.  All notices shall be deemed to have been given or delivered upon: 
personal delivery; three (3) days after deposit in the United States mail by
certified or registered mail (return receipt requested); one (1) business day
after deposit with any return receipt express courier (prepaid); or one (1)
business day after transmission by facsimile.

 

12.          Successors and Assigns.  The Company may assign any of its rights
under this Agreement.  This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer set forth herein, this Agreement shall be binding upon
Optionee and Optionee’s legal representatives or authorized assignee.

 

13.          Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of California, without regard
to that body of law pertaining to choice of law or conflict of law.

 

--------------------------------------------------------------------------------